Citation Nr: 0300045	
Decision Date: 01/02/03    Archive Date: 01/15/03

DOCKET NO.  00-04 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased disability rating for service-
connected lumbar spine degenerative disc disease with 
history of strain and limitation of motion, currently 
rated as 40 percent disabling.  

(The issue of entitlement to an increased disability 
rating for service-connected chondromalacia, left knee, 
currently rated as 10 percent disabling, will be the 
subject of a subsequent Board decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1958 to 
June 1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 
2000, a statement of the case was issued in February 2000, 
and a substantive appeal was received in March 2000.  An 
internal memorandum in the claims file documents 
withdrawal of an RO hearing request.   

The Board is undertaking additional development of the 
issue of entitlement to an increased disability rating for 
service-connected chondromalacia, left knee, pursuant to 
the authority granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When 
the development has been completed, the Board will provide 
notice of the development as required by Rule of Practice 
903 (67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing the response of the veteran and his 
representative, the Board will prepare a separate decision 
addressing this issue. 


FINDING OF FACT

In a November 2002 written communication, the veteran 
indicated that he wished to withdraw his appeal on the 
issue of entitlement to an increased rating for service-
connected lumbar spine degenerative disc disease with 
history of strain and limitation of motion.



CONCLUSION OF LAW

The Board is without jurisdiction to consider the merits 
of the veteran's claim of entitlement to an increased 
rating for service-connected lumbar spine degenerative 
disc disease with history of strain and limitation of 
motion.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 
20.204 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  A substantive appeal may be withdrawn 
in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204(b).  Withdrawal may be made 
by the appellant or by his or her authorized 
representative, except that a representative may not 
withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c).

In a letter dated November 26, 2002, the veteran indicated 
that he was satisfied with the result of a rating he 
received for his service-connected lumbar spine 
degenerative disc disease with history of strain and 
limitation of motion and that he wished to withdraw his 
Board appeal as to this issue.  Accordingly, this issue is 
no longer in appellate status.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The veteran has withdrawn 
the issue of increased rating for service-connected lumbar 
spine degenerative disc disease with history of strain and 
limitation of motion on appeal from appellate status, and 
there effectively remains no allegation of errors of fact 
or law for appellate consideration.  As such, the Board 
does not have jurisdiction to review the appeal as to this 
issue.

In closing, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA). Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  However, the Board finds 
nothing in the new legislation or implementing regulations 
which affects the veteran's ability to voluntarily 
withdraw issues from appellate status.


ORDER

The appeal as to the issue of entitlement to an increased 
rating for service-connected lumbar spine degenerative 
disc disease with history of strain and limitation of 
motion is dismissed.  



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

